                                                                      1   ROBERT S. LARSEN, ESQ.
                                                                          Nevada Bar No. 7785
                                                                      2   DAVID T. GLUTH, II, ESQ.
                                                                          Nevada Bar No. 10596
                                                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                                                          300 South 4th Street, Suite 1550
                                                                      4   Las Vegas, Nevada 89101
                                                                          Telephone: (702) 577-9316
                                                                      5   Facsimile: (702) 255-2858
                                                                          E-Mail: rlarsen@grsm.com
                                                                      6           dgluth@grsm.com

                                                                      7   Attorneys for Amber Hills II Homeowners’ Association, Inc.

                                                                      8
                                                                                                        UNITED STATES DISTRICT COURT
                                                                      9
                                                                                                              DISTRICT OF NEVADA
                                                                     10
                                                                          DEUTSCHE BANK NATIONAL TRUST                          )   Case No.:   2:16-cv-01635-RFB-NJK
Gordon Rees Scully Mansukhani, LLP




                                                                     11   COMPANY, AS TRUSTE FOR HOLDERS OF                     )
                                                                          THE GSAA HOME EQUITY TRUST 2006-4,                    )
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                         )
                                        Las Vegas, NV 89101




                                                                                                 Plaintiff,                     )   STIPULATION AND ORDER TO
                                                                     13                                                         )   SET ASIDE DEFAULT [ECF NO.
                                                                          vs.                                                   )   16]
                                                                     14                                                         )
                                                                          AMBER HILLS II HOMEOWNERS’                            )
                                                                     15   ASSOCIATION, INC.,                                    )
                                                                                                                                )
                                                                     16                          Defendant.                     )
                                                                                                                                )
                                                                     17

                                                                     18          IT IS HEREBY STIPULATED by and between Plaintiff, DEUTSCHE BANK
                                                                     19   NATIONAL TRUST COMPANY, AS TRUSTE FOR HOLDERS OF THE GSAA HOME
                                                                     20   EQUITY TRUST 2006-4 (“Deutsche Bank”), and Defendant AMBER HILLS II
                                                                     21   HOMEOWNERS’ ASSOCIATION, INC. (“Amber Hills”), by and through their undersigned
                                                                     22   attorneys of record, that the clerk’s entry of Default of the original complaint against Amber
                                                                     23   Hills [ECF No. 16] filed on January 16, 2019 be set aside and the Motion For Entry of Default
                                                                     24   Judgment [ECF No. 17] be withdrawn and vacated.
                                                                     25          Counsel for Defendant Amber Hills had not made an appearance in this matter at the time
                                                                     26   the stay was put in place.
                                                                     27

                                                                     28

                                                                                                                          -1-
                                                                      1            Accordingly, Amber Hills, and was not electronically served or mailed with the Motion

                                                                      2   to Lift Stay [ECF No. 14] or Request for Clerk’s Entry of Default [ECF No. 15], and was

                                                                      3   unaware these documents had been filed.

                                                                      4            Amber Hills and Deutsche Bank stipulate that Amber Hills will file a response to

                                                                      5   Deutsche Bank’s Compliant within 21 days after this stipulation is granted and the Default is set

                                                                      6   aside.

                                                                      7            This stipulation is not being made for purposes of delay.

                                                                      8

                                                                      9   Dated February 5th, 2019.                          Dated February 5th, 2019.

                                                                     10   AKERMAN, LLP                                       GORDON REES SCULLY MANSUKHANI,
Gordon Rees Scully Mansukhani, LLP




                                                                                                                             LLP
                                                                     11
                                                                          /s/ Thera A. Cooper
                                     300 S. 4th Street, Suite 1550




                                                                     12                                                      /s/ David T. Gluth
                                                                          Melanie D. Morgan, Esq.
                                        Las Vegas, NV 89101




                                                                          Nevada Bar No. 8515                                Robert S. Larsen, Esq.
                                                                     13   Thera A. Cooper, Esq.                              Nevada Bar No. 7785
                                                                          Nevada Bar No. 13468                               David T. Gluth, Esq.
                                                                     14   1635 Village Center Circle, Suite 200              Nevada Bar No. 10596
                                                                          Las Vegas, NV 89134                                300 S. 4th Street, Suite 1550
                                                                     15
                                                                                                                             Las Vegas, Nevada 89101
                                                                          Attorneys for Plaintiff
                                                                     16

                                                                     17

                                                                     18

                                                                     19

                                                                     20                                         IT IS SO ORDERED.

                                                                     21                                                 ____________________________________
                                                                                                                ________________________________
                                                                     22                                         RICHARDU.S.  DISTRICT COURT
                                                                                                                          F. BOULWARE,    II JUDGE
                                                                                                                UNITED STATES DISTRICT JUDGE
                                                                     23
                                                                                                                 DATED this 21st day of February, 2019.
                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28

                                                                                                                           -2-
